              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ERIC ABSHER,                                   )
                                               )
                      Petitioner,              )
                                               )
vs.                                            )           NO. CIV-19-0354-HE
                                               )
JOE ALLBAUGH,                                  )
                                               )
                      Respondent.              )

                                           ORDER

       Petitioner Eric Absher, a state prisoner appearing pro se, filed a § 2254 habeas

petition alleging ineffective assistance of trial and appellate counsel, that the trial court

lacked jurisdiction to hear the case, and cumulative error. Pursuant to 28 U.S.C. §

636(b)(1)(B) and (C), the case was referred to Magistrate Judge Shon T. Erwin for initial

proceedings. Petitioner has filed a motion to proceed in forma pauperis, and Judge Erwin

has issued a Report and Recommendation recommending that the motion be denied and

the petition be dismissed unless petitioner pays the $5 filing fee.

       Petitioner has filed a motion seeking extra time to complete payment of this fee

which the court also considers an objection to the Report. Because petitioner does not

challenge the conclusion that he does not qualify for IFP status, the Report [Doc. # 7] is

ADOPTED. Petitioner shall pay the $5 filing fee within twenty (20) days from the date

of this order or his petition will be dismissed without prejudice. In light of that time period,

petitioner’s Motion for an Extension of Time [Doc. #8] is STRICKEN as moot.
IT IS SO ORDERED.

Dated this 10th day of May, 2019.




                                    2
